Plaintiff in error was convicted of harboring, feeding, aiding, concealing, and assisting to escape a fugitive from justice, with his punishment fixed at imprisonment for six months in the state penitentiary. No briefs have been filed in support of this appeal, and the time for briefing has long since passed. An examination of the record shows that the information is sufficient, that there is sufficient evidence to sustain the conviction, and that the instructions of the court fairly and correctly stated the law of the case. The defendant otherwise had a fair trial. The judgment of the trial court is affirmed.